Citation Nr: 0912016	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-21 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date, prior to December 
9, 2003, for a 10 percent disabling evaluation of lumbar 
spine spondylosis and degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1963, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), Chicago, Illinois, Regional Office 
(RO), which assigned an increased evaluation of 10 percent 
disabling for the Veteran's lumbar spine disability, 
effective December 9, 2003.  The Veteran disagreed with the 
effective date of the increased evaluation and subsequently 
perfected an appeal.   


FINDING OF FACT

The Veteran's claim for an increased evaluation for his 
service-connected lumbar spine disability was submitted on 
December 9, 2003.  The Veteran's entitlement to an increased 
evaluation did not arise until April 26, 2004.  The evidence 
does not demonstrate that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation, 
nor in the one-year period preceding the date that 
entitlement arose.   


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
December 9, 2003, for the grant of a 10 percent evaluation 
for the Veteran's lumbar spine disability has not been met. 
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. 
§ 3.400 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran contends that he is entitled to a 10 percent 
evaluation for his service-connected lumbar spine disability 
prior to December 9, 2003.  The United States Court of 
Appeals of the Federal Circuit has held that once an 
underlying claim is granted, further notice as to downstream 
issues, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's 
notice obligations do not apply to claims that could not be 
substantiated through notice and assistance).  Nonetheless, 
in a March 2006 letter, the RO specifically provided the 
Veteran with information concerning the assignment of 
effective dates.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting with the 
procurement of relevant records, including pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the claims file contains the Veteran's service 
treatment records; VA treatment records dated January 1999 to 
February 2004; two VA Spine Examination Reports dated October 
1989 and April 2004; a January 2004 notification that private 
treatment records from Hurst Chiropractic in Moline, 
Illinois, were destroyed; and statements submitted by or on 
behalf of the Veteran.  All identified and available 
treatment records have been secured.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Merits of the Claim

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (2008).  The general 
rule with respect to the effective date of an award of 
increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date of an increase in compensation shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1). 

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(2).  
Thus, if the increase occurred more than one year prior to 
the claim, the increase is effective the date of the claim.  
If the increase occurred after the date of the claim, the 
effective date is the date of the increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(1), (2); Dalton v. 
Nicholson, 21 Vet. App.23, 31-32 (2007); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998)   

Generally, then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).

By way of history, the Veteran filed an original claim of 
service connection for a lumbar spine disability on September 
9, 1989.  In a November 1989 rating decision, the RO denied 
service connection because the lumbar spine disability in-
service was "acute and transitory, and the present back 
[disability] was noted too long after service and is partly a 
congenital or developmental abnormality in nature."  The 
Veteran did not appeal this decision.  On December 9, 2003, 
the Veteran filed an application to reopen his service 
connection claim for a lumbar spine disability.  In a March 
2004 rating decision, the RO found clear and unmistakable 
error (CUE) in the November 1989 denial of service 
connection, granted service connection for the Veteran's 
lumbar spine disability with DDD, and assigned a 
noncompensable evaluation, effective September 13, 1989.

The Board notes that for the purpose of awarding benefits, 
the rating action which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

Thus, in this case, the corrected decision to grant service 
connection for the Veteran's lumbar spine disability replaces 
the November 1989 rating decision denying service connection.   

Although the Veteran filed an application to reopen his 
service connection claim on December 9, 2003, this claim is 
construed as a request for an increased rating for the 
Veteran's service-connected lumbar spine disability.  At that 
time, the Veteran's lumbar spine disability was 
noncompensable.  In a subsequent rating decision in May 2004, 
the RO granted an increased evaluation of 10 percent 
disabling for the Veteran's service-connected lumbar spine 
disability, effective December 9, 2003 (the date of the 
increased evaluation claim).  

As noted, the Veteran was initially service-connected and 
assigned a noncompensable evaluation for his lumbar spine 
disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5295 (1989) (current version 2008).  At the time of the 
Veteran's noncompensable rating, effective September 13, 
1989, degenerative arthritis established by X-ray findings 
was rated on the basis of limitation of motion under the 
appropriate diagnostic codes for specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5295 
(1989) (current version 2008)  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint involved is 
noncompensable, a 10 percent evaluation applies for each 
major joint or group of minor joints affected.  Id.  In the 
absence of limitation of motion, a 10 percent evaluation 
applies with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints.  Id.  Further, a 20 percent 
evaluation applies with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  For the 
purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.

Diagnostic Code 5290 provided ratings based on limitation of 
motion of the cervical spine.  Slight limitation of motion of 
the cervical spine was to be rated 10 percent disabling; 
moderate limitation of motion of the cervical spine was to be 
rated 20 percent disabling; and severe limitation of motion 
of the cervical spine was to be rated 30 percent disabling.   
38 C.F.R. § 4.71a (1989). 

Diagnostic Code 5291 provided ratings based on limitation of 
motion of the dorsal spine.  Slight limitation of motion of 
the dorsal spine was to be rated noncompensable (0 percent) 
disabling; moderate limitation of motion of the dorsal spine 
was to be rated 10 percent disabling; and severe limitation 
of motion of the dorsal spine was to be rated 10 percent 
disabling.   Id. 

Diagnostic Code 5292 provided ratings based on limitation of 
motion of the lumbar spine.  Slight limitation of motion of 
the lumbar spine was to be rated 10 percent disabling; 
moderate limitation of motion of the lumbar spine was to be 
rated 20 percent disabling; and severe limitation of motion 
of the lumbar spine was to be rated 40 percent disabling.   
Id.   

Diagnostic Code 5295 provided a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted for lumbosacral strain that was severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space.  A 40 percent evaluation was also warranted when 
only some of the symptoms listed above were present, if there 
was also abnormal mobility on forced motion.  Id. 

The medical evidence at the time of the November 1989 rating 
decision was an October 1989 VA Spine Examination Report from 
Iowa City, Iowa, including an x-ray of the lumbar spine.  The 
October 1989 examiner noted that the Veteran was knocked off 
the side of a ship in-service and fell 30 feet, landing on 
his back.  The October 1989 Radiological Report revealed "A 
Grade II isthmic-lytic spondylolisthesis at L4-5," "DDD at 
L5-S1," and "multiple level spondylosis marked by joint 
space irregularity and narrowing, spur formation and 
sclerotic bony changes at the thoracolumbar and lumbosacral 
spine."  Upon physical examination, the examiner noted that 
there was a normal nonantalgic gait, and ranges of motion of 
the spine were forward bend over 100 degrees, extension of 30 
degrees, and lateral bend of 30 degrees bilaterally.  No 
limitation of motion was noted.  The examiner assessed 
multiple level thoracolumbar and lumbosacral spondylosis and 
opined that such disability was related to the Veteran's 
history of trauma in-service.  See October 1989 VA Spine 
Examination Report.  The Veteran was assigned a 
noncompensable evaluation because no limitation of motion of 
the spine was present, and x-ray evidence did not involve 2 
or more major or minor joints.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5295 (1989) (current version 2008).       

As noted, in a May 2004 rating decision, the Veteran received 
an increased evaluation of 10 percent disabling for his 
lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2008).  As of the date of the rating decision 
(May 2004), there were no amendments to Diagnostic Code 5003.  
The criteria remained the same as when the Veteran was 
assigned a noncompensable evaluation in 1989.  However, the 
regulations for rating disabilities of the spine were revised 
during the pendency of this appeal, effective as of September 
23, 2002 and again as of September 26, 2003.  See 67 Fed. 
Reg. 54345 (Aug. 22, 2002);  68 Fed. Reg. 51454 (Aug. 27, 
2003).  Since the amendments in question have specified 
effective dates without provision for retroactive 
application, they may not be applied prior to those effective 
dates.  See VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 
33422 (2000).  Thus, before September 2002, the Veteran's 
lumbar spine disability was evaluated using the previously 
existing rating criteria only.  After September 2003, the 
Board will consider the two sets of prior criteria and the 
current rating criteria, applying whichever version of the 
rating criteria is more favorable to the Veteran. 

At the time of the Veteran's increased evaluation, effective 
September 26, 2003, the regulations for rating disabilities 
of the spine were revised, and the diagnostic codes were 
reclassified.  The newly reclassified diagnostic codes 
included 5237 (lumbosacral strain) and 5242 (degenerative 
arthritis of the spine).  See 68 Fed. Reg. 51454 (Aug. 27, 
2003).  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine disability ratings are made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The disabilities rated under 
this formula include vertebral fracture or dislocation (DC 
5235), sacroiliac injury and weakness (DC 5236), lumbosacral 
or cervical strain (DC 5237), spinal stenosis (DC 5238), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), 
degenerative arthritis of the spine (DC 5242) (further 
referencing DC 5003), and intervertebral disc syndrome (DC 
5243).  38 C.F.R. § 4.71a (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or  abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  Id. at 
Note 2.

Also, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
spine in its entirety is fixed in flexion or extension, and 
the ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id. at Note 5.

The medical evidence at the time of the May 2004 rating 
decision, which increased the Veteran's evaluation for his 
lumbar spine disability, was an April 2004 VA Spine 
Examination Report from Omaha, Nebraska.  Upon examination, 
the examiner noted that forward flexion reproduced pulling 
pain in the lumbar region at 89 degrees, and maximum forward 
flexion was 97 degrees but with repetitive flexion the 
maximum was 103 degrees with no evidence of fatigability or 
incoordination.  Extension was 0 to 23 degrees; right lateral 
bending was 0 to 20 degrees; and left lateral bending and 
rotation was 0 to 30 degrees.  The examiner also noted 
palpable paraspinous muscle spasm over lumbar region, right 
greater than left.  The examiner assessed degenerative 
changes of the lumbar spine.  See April 2004 VA Spine 
Examination Report.  Despite the Veteran's contention 
otherwise (see VA Form 9, received June 2005), these 
symptoms, specifically limitation of motion of the spine, 
were not found to be present based on the prior examinations 
of record, and at any rate, were not ascertainable within the 
one-year period prior to December 12, 2003, to warrant a 
compensable rating (here, 10 percent disabling) before such 
time.  

As such, the December 12, 2003, effective date was derived 
from the date of the increased evaluation claim.  Although 
the evidence of record indicates that an increase in severity 
of the Veteran's lumbar spine disability arose, consistent 
with the objectively demonstrated rating for either 
degenerative arthritis (DC 5003) or for slight limitation of 
motion of the lumbar spine  (DC 5292) (a 10 percent 
evaluation in either case) in April 26, 2004, as a result of 
evidence of painful limitation of motion of the spine and the 
October 1989 x-ray evidence of degenerative arthritis of the 
spine, the Board declines to penalize the Veteran for an 
incorrect decision made in the Veteran's favor.  However, as 
discussed above, an earlier effective date prior to December 
9, 2003, is not warranted.    

In sum, the Veteran's claim for an increased rating was 
submitted on December 9, 2003.  The Veteran's entitlement to 
an increased rating did not arise until April 26, 2004, per 
the medical evidence of record.  Further, the evidence does 
not demonstrate that a factually ascertainable increase in 
disability occurred during the one-year period preceding the 
date of receipt of the claim for increased compensation. 


Based upon these facts, the Board finds that an effective 
date earlier than December 9, 2003, for the grant of a 10 
percent evaluation for the Veteran's service-connected lumbar 
spine disability is not warranted.   


ORDER

Entitlement to an earlier effective date, prior to December 
9, 2003, for a 10 percent disabling evaluation of lumbar 
spine spondylosis and DDD, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


